Citation Nr: 1760809	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On his VA form 9 received in February 2016, the Veteran did not indicate whether or not he wanted an optional Board hearing.  However, as the Board is granting the claimed benefits in full, the lack of clarification regarding a hearing constitutes harmless error.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Extending every reasonable doubt to the Veteran, his currently diagnosed bilateral hearing loss disability was incurred during active service.

2.  Extending every reasonable doubt to the Veteran, his claimed tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service medical records were apparently destroyed in a fire at the National Personnel Records Center (NPRC).  The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with that heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

On VA examination in April 2015, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
65
65
75
70
80
LEFT
75
85
75
70
75

The examiner indicated that the use of a speech discrimination score was not appropriate for this Veteran because of language difficulties.  The Veteran had problems understanding the task of repeating words despite repeated attempts at instruction.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss, and the examiner said that the Veteran denied experiencing tinnitus.  

The examiner opined that the Veteran's diagnosis of hearing loss was less likely than not incurred in or caused by the acoustic trauma during service, as there was no documentation to confirm significant threshold shifts or in-service acoustic trauma.

As an initial matter, the April 2015 VA audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes, as he demonstrated an auditory threshold of 80 decibels for the right ear and 75 decibels for the left ear at 4000 Hertz.  38 C.F.R. § 3.385 (2017).

Concerning tinnitus, the Board is mindful that the April 2015 examiner said that the Veteran denied experiencing tinnitus.  However, the same examiner indicated that a speech discrimination score was not appropriate for this Veteran because of language difficulties.  This evidence suggests a level of confusion between the Veteran and the examiner at the examination.  The Board also recognizes that other evidence of record confirms the Veteran's confusion and language difficulties.  See, e.g., February 2016 Report of General Information.  On his original claim submitted in March 2014, the Veteran indicated that he had tinnitus, and the Board notes that ringing in the ears is a symptom capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  In light of the Veteran's documented language difficulties and lay statements, the Board accepts the Veteran's report that he experiences ringing in his ears.

Therefore, the question to be decided in the present appeal is whether that hearing loss and tinnitus is associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma through exposure to artillery noise.  Significantly, the Veteran's service identification card and separation information suggest that he was discharged from an artillery station.  Based on that evidence, the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board finds that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the current tinnitus and bilateral hearing loss disability and service, the Board acknowledges that the April 2015 VA examiner opined that it was less likely as not that the claimed hearing loss was related to service, due to the lack of service treatment records.  The Board recognizes that the reason why there is a lack of service treatment records is because they apparently were destroyed in a fire at the NPRC.  No other reasoning was given by the VA examiner to support the given opinion.  It is important to note that the Board may not rely on a medical opinion that rejects a Veteran's lay history solely because it is not corroborated by medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, although the VA examiner is competent and credible to provide the given opinion, the opinion is assigned little probative weight.

The Board further notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

The Veteran is competent to describe his in-service noise exposure and current difficulty hearing and ringing in his ears, and the Board finds that his assertions are credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the current bilateral hearing loss disability and tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


